Per Curiam,
If the appellants were aggrieved by reason of the excessive valuation of their properties for taxation, the law furnished an adequate remedy by appeal to the county commissioners and to the court of common pleas. They had no standing in equity to raise that inquiry. The legality of the assessment was the only question properly involved. The failure of the appellants to sustain the allegation that the valuations had not been fixed by the assessors acting together as a board was conclusive of the controversy.
The decree is affirmed at the cost of the appellants for the reasons stated in the opinion of the learned judge of the common pleas.